Citation Nr: 1510382	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-34 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include as secondary to service-connected disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



REMAND

The Veteran had active service from June 1974 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran appeared at a video conference hearing before the undersigned in February 2014.  Regrettably, due to technical difficulties, it was not possible to produce a transcript of the hearing.  In March 2014, the Board sent the Veteran a letter informing him of the fact that a written transcript of the hearing could not be produced.  In the letter, the Board offered the Veteran an opportunity to appear for another hearing.  See 38 C.F.R. § 20.717 (2014).  In correspondence date-stamped as received in April 2014, the Veteran indicated that he desired to appear at another hearing before a member of the Board sitting at the RO.  See 38 C.F.R. § 20.704 (2014).  (Because the Board is following a strict docket-order sequence to its handling of cases, the Veteran's case was held here at the Board following the April 2014 request for another hearing.  It appears that the Board's docket only recently allowed for consideration of this case.)  

In accordance with the Veteran's request for another hearing, the Board finds it necessary to remand the case to provide the Veteran an opportunity to present testimony during a hearing before a member of the Board sitting at the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a hearing before a member of the Board sitting at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

